Beasley, Presiding Judge,
concurring specially.
I concur because we are bound by the Supreme Court’s decision in Gainesville Radiology Group v. Hummel, 263 Ga. 91 (428 SE2d 786) (1993). However, the purpose of the voir dire, burdened with exposing biases often encased in subtleties, is undermined. To relegate the warrant of new trial only to instances where truthfulness would have supported a challenge for cause eliminates the effectiveness of peremptory jury strikes. They cannot be knowledgeably exercised if based on false information. The jury selection process is thereby weakened.